Exhibit 10.22

 

BLOCKBUSTER INC.

EXCESS INVESTMENT PLAN

 

EFFECTIVE MAY 1, 1999

AMENDED EFFECTIVE DECEMBER 10, 2003

 

Section 1. Establishment and Purpose of the Plan.

 

1.1 Establishment. There is hereby established for the benefit of Participants
an unfunded plan of voluntarily deferred compensation known as “The Blockbuster
Excess Investment Plan.”

 

1.2 Purpose. The purpose of this Plan is to provide a means by which an Eligible
Employee may, in certain circumstances, elect to defer receipt of a portion of
his Compensation. The Plan also provides that the Company will, in certain
instances, credit the Account of a Participant with an Employer Match.

 

Section 2. Definitions.

 

The following words and phrases as used in this Plan have the following
meanings:

 

2.1 Account. The term “Account” shall mean a Participant’s individual account,
as described in Section 5 of the Plan.

 

2.2 Board of Directors. The term “Board of Directors,” unless expressly
indicated otherwise, means the Board of Directors of the Company.

 

2.3 Bonus. Any cash performance bonus paid under the Company’s or Viacom Inc.’s
Short-Term Incentive Plan and certain other comparable cash bonus plans
sponsored by the Company or any Employer.

 

2.4 Committee. The term “Committee” means the Retirement Committee of the Board
of Directors of Viacom Inc. The Committee may act on its own behalf or through
the actions of its duly authorized delegate.

 

2.5 Company. The term “Company” means Blockbuster Inc., a Delaware corporation.

 

2.6 Compensation. The term “Compensation” means an Eligible Employee’s annual
compensation as defined in the Blockbuster Investment Plan with the following
modifications: (i) the limitations imposed by Internal Revenue Code §401(a)(17)
shall not be taken into account, and (ii) Bonuses shall not be excluded.



--------------------------------------------------------------------------------

2.7 Eligible Employee. The term “Eligible Employee” means an employee of an
Employer who (i) has annual base salary payable at a rate equal to or greater
than the annual compensation limit in effect under Section 401(a)(17) of the
Internal Revenue Code, and (ii) is designated by the Committee as an employee
who is eligible to participate in the Plan. If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years; provided, however, that the Committee may terminate such
employee’s eligibility for the Plan if his annual base salary as of January 1 of
any Plan Year is less than the amount in clause (i) in effect for the Plan Year
in which such employer initially became an Eligible Employee.

 

2.8 Employer. The term “Employer” means the Company and any affiliate or
subsidiary that participates in the Plan.

 

2.9 Employer Match. The term “Employer Match” means the amounts credited to a
Participant’s Account with respect to a Participant’s Excess Salary Reduction
Contributions and Excess Bonus Deferral Contributions according to the rate of
matching contributions in Blockbuster Inc. Class A Common Stock contributed by
the Participant’s Employer under the Blockbuster Investment Plan.

 

2.10 Excess Bonus Deferral Contributions. The term “Excess Bonus Deferral
Contributions” means the portion of the Participant’s Compensation attributable
to a Bonus that he elects to defer under the terms of this Plan.

 

2.11 Excess Salary Reduction Contributions. The term “Excess Salary Reduction
Contributions” means the portion of a Participant’s Compensation, excluding any
Bonus, earned during a Plan Year after such Participant has reached any
Limitation that he elects to defer under the terms of this Plan.

 

2.12 Investment Options. The term “Investment Options” means the investment
funds available to participants in the Blockbuster Investment Plan.

 

2.13 Limitation. The term “Limitation” means the limitation on contributions to
defined contribution plans under Section 415(c), on compensation taken into
account under Section 401(a)(17), or on elective deferrals under Section
401(k)(3) and Section 402(g) of the Internal Revenue Code of 1986.

 

2.14 Participant. The term “Participant” means an Eligible Employee who elects
to have Excess Salary Reduction Contributions or Excess Bonus Deferral
Contributions made to the Plan. Notwithstanding any other provision of the Plan
to the contrary, but subject to any election by the individual employee to the
contrary, any employee of an Employer on May 1, 1999 who was a Participant in
the Viacom Excess Investment Plan on April 30, 1999 shall become a Participant
in this Plan on May 1, 1999.

 

2.15 Payment Option. The term “Payment Option” means the payment option election
made by a Participant with respect to the distribution of amounts credited to
his Account upon his termination of employment.

 

2.16 Plan. The term “Plan” means “The Blockbuster Inc. Excess Investment Plan”
as set forth herein, as amended from time to time.

 

2



--------------------------------------------------------------------------------

2.17 Plan Year. The term “Plan Year’ shall mean (i) for the initial Plan Year,
the eight month period beginning on May 1, 1999 and ending on December 31, 1999,
and (ii) for each subsequent Plan Year, the twelve month period that begins on
each January 1.

 

Section 3. Participation.

 

3.1 Designation of Eligible Employees.

 

(a) Subject to (b) below, the Committee will determine all Eligible Employees as
of May 1, 1999. Each month thereafter, the Committee will designate in its sole
discretion those employees who satisfy the terms of paragraph 2.7 as eligible to
participate in the Plan.

 

(b) Any employee of an Employer on May 1, 1999 who was an Eligible Employee
under the Viacom Excess Investment Plan on April 30, 1999 shall become an
Eligible Employee under this Plan on May 1, 1999.

 

3.2 Election to Participate. (a) An Eligible Employee must elect to participate
in the Plan. An Eligible Employee may elect at any time after becoming eligible
to begin participation and to commence making Excess Salary Reduction
Contributions during the Plan Year by filing an election with the Committee in
accordance with this Section 3 and the rules and regulations established by the
Committee. Such election will be effective on a prospective basis beginning with
the payroll period that occurs as soon as administratively practicable following
receipt of the election by the Committee. An Eligible Employee may only elect
within 30 days of the date he becomes an Eligible Employee to make an Excess
Bonus Deferral Contribution with respect to any Bonus scheduled to be paid in
the next succeeding calendar year. Prior to December 31 of each Plan Year (or
such other date as may be determined by the Committee), an Eligible Employee may
elect to make an Excess Bonus Deferral Contribution with respect to any Bonus
scheduled to be paid in the second succeeding calendar year. For example, prior
to December 31, 2000 an Eligible Employee may make an Excess Bonus Deferral
Contribution election with respect to any cash bonus scheduled to be paid in
2002 from the Blockbuster Inc. Short-Term Incentive Plan. An Eligible Employee
may make an Excess Bonus Deferral Contribution election whether or not such
employee previously has made, or currently has in effect, any Excess Salary
Reduction Contribution election.

 

(b) Notwithstanding the provisions of (a) above, any Excess Salary Reduction
Contribution election and any Excess Bonus Deferral Contribution made by a
Participant under the Viacom Excess Investment Plan shall be treated as if made
under this Plan, and the amount credited to the Account of a Participant under
the Viacom Excess Investment Plan as of the close of business on April 30, 1999
shall be credited to the Account of the participant in this Plan effective on
May 1, 1999.

 

3.3 Amendment or Suspension of Election. Participants may change (including,
suspend) their existing Excess Salary Reduction Contribution election under this
Plan during the Plan Year by filing a new election in accordance with the
prescribed administrative guidelines. Such new election will be effective on a
prospective basis beginning with the payroll period that occurs as soon as
administratively practicable

 

3



--------------------------------------------------------------------------------

following receipt of the election by the Committee. A Participant will not be
permitted to make up suspended Excess Salary Reduction Contributions, and during
any period in which a Participant’s Excess Salary Reduction Contributions are
suspended, the Employer Match to the Plan will also be suspended. Any Excess
Bonus Deferral Contribution election is irrevocable once made and is invalid if
made beyond the dates prescribed in paragraph 3.2.

 

3.4 Amount of Elections. Each election filed by an Eligible Employee must
specify the amount of Excess Salary Reduction Contributions in a whole
percentage between 1% and 15% of the Participants’ Compensation, excluding any
Bonus. Each election filed by an Eligible Employee must specify the amount of
Excess Bonus Deferral Contribution in a whole percentage between 1% and 15% of
the Participant’s applicable Bonus.

 

Section 4. Employer Match.

 

An Employer Match will be credited approximately every two weeks to a
Participant’s Account with respect to the eligible portion of Excess Salary
Reduction Contributions and Excess Bonus Deferral Contributions of such
Participant at the applicable rate of Matching Employer Contributions with
respect to Salary Reduction Contributions under the Blockbuster Investment Plan.
The eligible portion of a Participant’s Excess Salary Reduction Contributions
and the eligible portion of the Excess Bonus Deferral Contribution shall be
limited to five percent (5%) of your Compensation. The eligible portion of a
Participant’s Excess Salary Reduction Contributions and the eligible portion of
the Excess Bonus Deferral Contribution shall be based on Compensation up to a
maximum amount of $750,000.

 

Section 5. Individual Account.

 

5.1 Creation of Accounts. (a) The Company will maintain an Account in the name
of each Participant. Each Participant’s Account will be credited with the amount
of the Participant’s Excess Salary Reduction Contributions, Excess Bonus
Deferral Contributions and Employer Match, if any, made in all Plan Years.

 

(b) Any Excess Salary Reduction Contribution election and any Excess Bonus
Deferral Contribution made by a Participant under the Viacom Excess Investment
Plan shall be treated as if made under this Plan, and the amount credited to the
Account of a Participant under the Viacom Excess Investment Plan as of the close
of business on April 30, 1999 shall be credited to the Account of the
Participant in this Plan effective on May 1, 1999.

 

5.2 Payment Account Option Election.

 

(a) When an Eligible Employee first becomes a Participant, such Participant
shall elect a Payment Option at the same time that the Participant files his
initial election to commence participation in the Plan pursuant to Section 3.2.
Such Payment Option election will apply to the total of all amounts credited to
the Participant’s Account as of the Participant’s date of termination. The
Payment Option election under the Viacom Excess Investment Plan made by a
Participant who was a Participant in the Viacom

 

4



--------------------------------------------------------------------------------

Excess Investment Plan as of April 30, 1999 shall be recognized and remain in
effect under this Plan, subject to (c) below.

 

(b) A Participant may elect to receive his entire Account in either (1) a single
lump sum; or (2) over a period of two through five years in annual payments on
or about January 31 beginning in the calendar year immediately following the end
of the Plan Year in which the Participant terminates employment. If no Payment
Option election is made in accordance with the terms of the Plan, a Participant
shall be deemed to have elected to receive his Account in a single lump sum on
or about January 31 of the calendar year immediately following the end of the
Plan Year in which the Participant terminates employment. In the event a
Participant makes a Payment Option election to receive payments in a single lump
sum, such lump sum shall be payable on or about January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment, unless the Participant elects to be paid on or about
January 31 of the 2nd, 3rd, 4th or 5th calendar year following the year in which
the Participant terminated employment. In the event a Participant elects to
receive annual installment payments over a period of two or more years, such
annual payments shall be made in substantially equal annual installments, unless
the Participant designates at the time of making his Payment Option election a
specific percentage of his Account to be distributed in each year. All specified
percentages must be a whole multiple of 10% and the total of all designated
percentages must be equal to 100%.

 

Example 1: If a Participant elects (or is deemed to elect) a Payment Option that
provides for a lump sum payment and terminates employment in 2002, such lump sum
shall be paid on or about January 31 in 2003. A Participant alternatively could
designate January 31 of 2004, 2005, 2006 or 2007 in which to receive his lump
sum.

 

Example 2: If a Participant elects a Payment Option that provides for annual
installments over a period of four years and terminates employment in 2002, each
installment paid on or about January 31, 2003 through 2006 will be comprised of
approximately 25% of the Participant’s Account as of the Participant’s date of
termination. A Participant alternatively could designate 10% of his Account to
be distributed in January, 2003, 20% in January, 2004, 30% in January, 2005 and
40% in January, 2006; or, any other combination of percentages that totals 100%.

 

(c) A Participant may change his Payment Option, and at the same time any
designated percentages, no more than three times over the course of his
employment with the Company or any affiliate. A Participant may change an
existing Payment Option only one time in any calendar year. Any change of a
Participant’s existing Payment Option election made less than six months prior
to the Participant’s termination of employment for any reason shall be null and
void and the Participant’s last valid Payment Option shall remain in effect.

 

5.3 Investments. All Excess Salary Reduction Contributions, Excess Bonus
Deferral Contributions and Employer Match, if any, will be credited with an
amount equal to such amount which would have been earned had such contributions
been invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Blockbuster
Investment Plan; or if none, in the fixed income investment fund option
available in the Blockbuster Investment Plan. If

 

5



--------------------------------------------------------------------------------

a Participant elects a Payment Option other than a single lump sum payable on or
about the January 31st of the calendar year following the calendar year in which
the Participant terminates employment, all amounts credited to the Participant’s
Account shall be credited with earnings based on the rate of return in the fixed
income investment fund option available under the Blockbuster Investment Plan
beginning January 1 of the calendar year following the year in which the
Participant terminates employment. No provision of this Plan shall require the
Company or the Employer to actually invest any amounts in any fund or in any
other investment vehicle.

 

5.4 Account Statements. Each Participant will be given, at least annually, a
statement showing (i) the amount of Excess Salary Reduction Contributions, (ii)
the amount of Excess Bonus Deferral Contributions, (iii) the amount of Employer
Match, if any, made with respect to his Annual Account for such Plan Year, and
(iv) the balance of the Participant’s Account after crediting investments.

 

Section 6. Payment.

 

A Participant (or a Participant’s beneficiary) shall be paid the balance in his
Account following termination of employment in accordance with the Payment
Options elected by the Participant.

 

Section 7. Nature of Interest of Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien on or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer. A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance. All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

 

Section 8. Hardship Distributions and Deferral Revocations.

 

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Account solely for the purpose of alleviating an
immediate financial emergency. For purposes of the Plan, such an immediate
financial emergency shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant and that would result in severe
financial hardship to the Participant if early distribution were not permitted.
The Committee may request that the Participant provide certifications and other
evidence of qualification for such emergency hardship distribution as it
determines appropriate. The decision of the Committee with respect to the grant
or denial of all or any part of such request shall be in the sole discretion of
the Committee, whether or not the Participant demonstrates an immediate
financial emergency exits, and shall be final and binding and not subject to
review.

 

6



--------------------------------------------------------------------------------

Section 9. Beneficiary Designation.

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as such Participant’s beneficiary designation under the Blockbuster
Investment Plan unless a separate Designation of Beneficiary Form for this Plan
has been properly filed.

 

Section 10. Administration.

 

10.1 Committee. This Plan will be administered by the Committee, the members of
which will be selected by the Board of Directors of Viacom Inc.

 

10.2 Powers of the Committee. The Committee’s powers will include, but will not
be limited to, the power

 

  (i)   to determine who are Eligible Employees for purposes of participation in
the Plan,

 

  (ii)   to interpret the terms and provisions of the Plan and to determine any
and all questions arising under the Plan, including without limitation, the
right to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision, and

 

  (iii)   to adopt rules consistent with the Plan.

 

10.3 Claims Procedure. The Committee shall have the exclusive right to interpret
the Plan and to decide any and all matters arising thereunder. In the event of a
claim by a Participant as to the amount of any distribution or method of payment
under the Plan, within 90 days of the filing of such claim, unless special
circumstances require an extension of such period, such person will be given
notice in writing of any denial, which notice will set forth the reason for the
denial, the Plan provisions on which the denial is based, an explanation of what
other material or information, if any, is needed to perfect the claim, and an
explanation of the claims review procedure. The Participant may request a review
of such denial within 60 days of the date of receipt of such denial by filing
notice in writing with the Committee. The Participant will have the right to
review pertinent Plan documents and to submit issues and comments in writing.
The Committee will respond in writing to a request for review within 60 days of
receiving it, unless special circumstances require an extension of such period.
The Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

 

10.4 Finality of Committee Determinations. Determinations by the Committee and
any interpretation, rule, or decision adopted by the Committee under the Plan or
in carrying out or administering the Plan shall be final and binding for all
purposes and upon all interested persons, their heirs, and personal
representatives.

 

Section 11. No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

 

7



--------------------------------------------------------------------------------

Section 12. Amendment, Suspension, and Termination.

 

The Board of Directors shall have the right to amend, suspend, or terminate the
Plan at any time. No amendment, modification or termination shall, without the
consent of a Participant, adversely affect such Participant’s rights in his
account. In the event the Plan is terminated, the Committee shall continue to
administer the Plan in accordance with the relevant provisions thereof.

 

8